In the

United States Court of Appeals
                 For the Seventh Circuit

No. 11-2418

M AHENDRA R. M EHTA,
                                                    Plaintiff-Appellant,
                                     v.

A TTORNEY R EGISTRATION AND
D ISCIPLINARY C OMMISSION OF THE
S UPREME C OURT OF ILLINOIS, et al.,

                                                 Defendants-Appellees.


               Appeal from the United States District Court
          for the Northern District of Illinois, Eastern Division.
                  No. 11 C 645—Elaine E. Bucklo, Judge.



      S UBMITTED M ARCH 21, 2012—D ECIDED M ARCH 21, 2012
                    P UBLISHED JUNE 5, 2012 




    Before B AUER, K ANNE, and W ILLIAMS, Circuit Judges.
  P ER C URIAM. Mahendra Mehta sued the Illinois
Supreme Court, the Illinois Attorney Registration and



  This decision was originally released as a non-precedential
order. Upon request, the panel has determined that this
decision should now issue as a published opinion.
2                                               No. 11-2418

Disciplinary Commission, and a Review Board of the
Commission under 42 U.S.C. § 1983. He contends that
an order of the Illinois Supreme Court suspending his
license to practice law violated his right to due process.
The district court dismissed Mehta’s complaint for
lack of subject-matter jurisdiction under the Rooker-
Feldman doctrine. See Dist. of Columbia Court of Appeals v.
Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fid. Trust Co.,
263 U.S. 413, 415-16 (1923). Because the suspension
order was the final judgment of a state court, we affirm
the district court’s judgment dismissing the suit under
Rooker-Feldman.
  The Administrator of the Commission filed a dis-
ciplinary complaint against Mehta in 2008. See ILL. S UP.
C T. R. 753(b). The complaint alleged that Mehta converted
more than $100,000 in real-estate escrow funds and lied
to an Illinois court about his authority to take the funds
from his client. After a three-day evidentiary hearing,
a Hearing Board appointed by the Commission found
that Mehta had violated four rules of professional
conduct and recommended that he be disbarred.
   While the Hearing Board’s recommendation was
pending before the Commission’s Review Board, see ILL.
S UP. C T. R. 753(d), the Administrator petitioned the
Illinois Supreme Court under its Rule 774(a) to suspend
Mehta’s license, see ILL. S UP. C T. R. 774. Because the
petition initiated a proceeding in the Illinois Supreme
Court, the clerk assigned the petition a docket number
and ordered Mehta to show cause why he should not
be suspended. Mehta argued that any discipline should
No. 11-2418                                            3

wait until the Commission resolved the Hearing Board’s
recommendation, but the court was unpersuaded. It
entered “judgment” and issued a mandate on Decem-
ber 29, 2010, that suspended Mehta’s license “effective
immediately and until further order of Court.”
   One month later, while the Hearing Board’s recommen-
dation was still pending before the Review Board, Mehta
sued in federal district court, alleging that the suspen-
sion violated his right to due process. He argued that
the Illinois Supreme Court’s order created an “uncon-
stitutional risk of bias” in the Review Board and asked
the district court to vacate the order and dismiss the
underlying disciplinary complaint. After the appellees
moved to dismiss, Mehta sought to amend his complaint
by adding individual defendants whom the Commis-
sion had appointed to hear his case. The district court
dismissed the complaint under Rooker-Feldman because
Mehta had repeatedly asserted that his claims were
“inextricably intertwined” with the suspension order
and denied as moot his request to amend his complaint.
Five days before the dismissal, in a case docketed sepa-
rately from the petition to suspend Mehta’s license, the
Illinois Supreme Court accepted the Hearing Board’s
recommendation to disbar Mehta.
  On appeal Mehta argues that since the Administrator
petitioned under Rule 774, which authorizes only an
“interim” order of suspension, and since that order sus-
pended his license merely “until further order” of the
court, the order was not a final judgment. Thus, Mehta
concludes, Rooker-Feldman does not bar his suit. See 28
4                                                 No. 11-2418

U.S.C. § 1257(a); Skinner v. Switzer, 131 S. Ct. 1289, 1297
(2011). But Mehta misunderstands the concept of final-
ity. State law determines the finality of a state
judicial decision, see United States v. Kashamu, 656 F.3d
679, 683 (7th Cir. 2011), cert. denied, 132 S. Ct. 1046 (2012);
U.S. Gypsum Co. v. Ind. Gas Co., 350 F.3d 623, 628 (7th Cir.
2003), and here Illinois law provides that an interim
suspension order is a final judgment in the Rule 774
proceeding in which it is issued. Illinois Supreme Court
Rule 771(a) provides that “[a]ll orders imposing
discipline pursuant to these rules . . . are final when filed
by the clerk of the court.” And Rule 774 contemplates
orders to suspend an attorney “until further order of
the court.”
   A Rule 774 suspension is “interim” only in the sense
that a later case, initiated separately in the Illinois
Supreme Court to seek disbarment, might supersede it.
That happened here: The Illinois Supreme Court
disbarred Mehta after his suspension, but it did so in a
separate case litigated after it had already issued the
mandate for its earlier, final judgment suspending his
license in the Rule 774 proceeding. Because the earlier
judgment was final and preceded his federal lawsuit,
Rooker-Feldman bars this suit. See Exxon Mobil Corp. v.
Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (holding
that Rooker-Feldman applies to “cases brought by state-
court losers complaining of injuries caused by state-court
judgments rendered before the district court proceedings
commenced . . . .”). Thus, Mehta’s only recourse was to
file a petition for certiorari with the Supreme Court of
No. 11-2418                                                 5

the United States. See Kan. City S. Ry. Co. v. Koeller, 653
F.3d 496, 503 (7th Cir.), cert. denied, 132 S. Ct. 855 (2011).
  Mehta also argues that the district court abused its
discretion by declining to let him amend his complaint,
but courts need not permit amendment when it would
be futile. Johnson v. Cypress Hill, 641 F.3d 867, 872
(7th Cir. 2011). Here, adding individual defendants
would not have restored jurisdiction because the
complaint would still have sought review of the Illinois
Supreme Court’s judgment and therefore have been
barred by Rooker-Feldman.
  Accordingly, we A FFIRM the judgment of the district
court.




                            6-5-12